 


110 HR 7274 IH: Concussion Treatment and Care Tools Act of 2008 or the ConTACT Act of 2008
U.S. House of Representatives
2008-11-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 2d Session 
H. R. 7274 
IN THE HOUSE OF REPRESENTATIVES 
 
November 19, 2008 
Mr. Pascrell (for himself, Mr. Platts, and Ms. Jackson-Lee of Texas) introduced the following bill; which was referred to the Committee on Energy and Commerce 
 
A BILL 
To amend title III of the Public Health Service Act to provide for the establishment and implementation of concussion management guidelines with respect to student athletes, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Concussion Treatment and Care Tools Act of 2008 or the ConTACT Act of 2008. 
2.FindingsCongress finds the following: 
(1)Concussions are mild traumatic brain injuries, the long-term effects of which are not well understood. 
(2)As many as 3.8 million concussions related to sports and recreation are estimated to occur in the United States each year. 
(3)There is an increased risk for subsequent brain injuries among persons who have had at least one previous brain injury. 
(4)A repeat concussion, one that occurs before the brain recovers from a previous concussion, can slow recovery or increase the likelihood of having long-term problems. 
(5)In rare cases, repeat concussions can result in second impact syndrome, which can be marked by brain swelling, permanent brain damage, and death. 
(6)Recurrent brain injuries and second impact syndrome are highly preventable. 
(7)Many national organizations, including the American Academy of Neurology, the National Football League, the American Academy of Family Physicians, and the Brain Injury Association of America, have adopted concussion management guidelines, but multiple directives have created confusion and sparked debate. 
3.Concussion management guidelines with respect to student athletesPart B of title III of the Public Health Service Act (42 U.S.C. 243 et seq.) is amended by inserting after section 317T the following: 
 
317U.Concussion management guidelines with respect to student athletes 
(a)Grants to States 
(1)In generalThe Secretary, acting through the Director of the Centers for Disease Control and Prevention, may make grants to States for the purposes of— 
(A)establishing, disseminating, and ensuring the implementation by schools of concussion management guidelines with respect to the prevention, identification, treatment, and management of sports-related concussions in student athletes, including standards for student athletes to return to play after a concussion; and 
(B)funding implementation by schools of computerized pre-season baseline and post-injury neuropsychological testing for student athletes. 
(2)Grant applicationsTo be eligible to receive a grant under this section, a State shall submit an application at such time, in such manner, and containing such information as the Secretary shall require. An application for the first grant to a State under this section shall include at least an agreement to establish concussion management guidelines with respect to the student athletes in such State. 
(3)Utilization of local chapters of national brain injury organizationsIn establishing, disseminating, and ensuring the implementation by schools of concussion management guidelines pursuant to a grant under this section, States shall utilize, to the extent practicable, applicable expertise and services offered by local chapters of national brain injury organizations. 
(b)Conference on concussion management guidelinesNot later than 2 years after the date of the enactment of this section, the Secretary, acting through the Director of the Centers for Disease Control and Prevention, shall convene a conference of medical, athletic, and educational stakeholders to establish model concussion management guidelines with respect to student athletes. 
(c)Coordination of activitiesIn carrying out activities under this section, the Secretary shall appropriately coordinate with Federal departments and agencies that carry out activities related to concussions and traumatic brain injuries. 
(d)ReportNot later than 2 years after the date of the enactment of this section, the Secretary shall submit to Congress a report describing the results of activities carried out under this section, including the number of States that have established concussion management guidelines and the number of schools that have implemented computerized pre-season baseline and post-injury neuropsychological testing for student athletes. 
(e)DefinitionsIn this section, the following definitions apply: 
(1)The term State means each of the 50 States and the District of Columbia.  
(2)The term student athlete means an individual in any of the grades 6th through 12th who participates in a sport through their school. 
(f)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $5,000,000 for fiscal year 2009 and such sums as may be necessary for each of fiscal years 2010 through 2013..  
 
